         Case 1:20-cv-00368-BLW Document 27 Filed 05/27/21 Page 1 of 2




Nicole R. Derden, ISB #7109
Kristin F. Ruether, ISB #7914
DERDEN LAW
3332 N Meridian Rd.
Meridian, ID 83646
Telephone: 208-287-4200
Fax: 208-287-4201
nicole@derdenlaw.com
kristinruether@gmail.com

Attorneys for Plaintiffs

RAFAEL M. GONZALEZ, JR.
ACTING UNITED STATES ATTORNEY
JAMES P. SCHAEFER, CA STATE BAR NO. 250417
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
1290 W. MYRTLE ST. SUITE 500
BOISE, ID 83702-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-9375
EMAIL: james.schaefer@usdoj.gov

Attorneys for Defendants


                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


 NICOLE R. DERDEN and JOSE
 GUADALUPE GODOY PINEDA,                        Civ. No. 1:20-cv-368-BLW

                Plaintiffs,

        v.                                      STIPULATION OF DISMISSAL

 U.S. DEPARTMENT OF HOMELAND
 SECURITY, U.S. IMMIGRATION AND
 CUSTOMS ENFORCEMENT, and U.S.
 CITIZENSHIP AND IMMIGRATION
 SERVICES,

                Defendants.




                                            1
         Case 1:20-cv-00368-BLW Document 27 Filed 05/27/21 Page 2 of 2




       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to

dismiss this action with prejudice. The parties will bear their own costs and fees.

DATED this 27th day of May, 2021.             Respectfully submitted,

                                              s/ Kristin F. Ruether
                                              Kristin F. Ruether, ISB 7914
                                              Of Attorneys for Plaintiffs


DATED this 27th day of May, 2021.
                                              RAFAEL M. GONZALEZ, JR.
                                              ACTING UNITED STATES ATTORNEY
                                              By

                                              /s/ James P. Schaefer
                                              JAMES P. SCHAEFER
                                              ASSISTANT UNITED STATES ATTORNEY




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 27th, 2021, I caused a true and correct copy of the foregoing
STIPULATION OF DISMISSAL to be electronically filed with the Clerk of the Court using the
CM/ECF system, which caused the following counsel of record to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing:

James Schaefer                                        james.schaefer@usdoj.gov


                                                      s/Kristin F. Ruether
                                                      Kristin F. Ruether
                                                      Of Attorneys for Plaintiffs




                                                 2
